      Case 2:19-cv-00946-JFC Document 28-1 Filed 12/05/19 Page 1 of 6
Case 19-22715-CMB        Dcc 11   Filed 07/10/19 Entered 07/10/19 12:01:19       Desc Main
                                  Document     Page 1 of 3


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

5171 CAMPBELLS LAND CO., INC.,                   Bankruptcy No. 19-22715-CMB

               Debtor.                           Chapter 11

5171 CAMPBELLS LAND CO., INC.,                   Document No.

               Movant,
         vs.

NO RESPONDENT.

                   APPLICATION FOR APPROVAL OF ATTORNEYS

         AND NOW comes 5171 Campbells Lane Co., Inc., by and through its Counsel,

 Robert 0 Lampl, John P. Lacher, David L. Fuchs, Ryan J. Cooney and Sy 0. Lampl and

files the following APPLICATION FOR APPROVAL OF ATTORNEYS:

         1.    The Movant is 5171 Campbells Land Co., Inc., the Debtor in this Chapter

 11 Case.

         2.    This Case was commenced on July 8, 2019.

         3.    The Debtor is in need of services of legal counsel to assist in, among

 other things the administration of its Estate and to represent the Debtor on matters

 involving legal issues that are present or are likely to arise in the case, to prepare any

 legal documentation on behalf of the Debtor, to review reports for legal sufficiency, to

 furnish information on legal matters regarding legal actions and consequences and for

 all necessary legal services connected with Chapter 11 proceedings including the

 prosecution and/or defense of any adversary proceedings.




                                    EXHIBIT A
     Case 2:19-cv-00946-JFC Document 28-1 Filed 12/05/19 Page 2 of 6

Case 19-22715-CMB       Doc II   Piled 07/10/19 Entered 07/10/19 12:01:19       Desc Main
                                 Document     Page 2 of 3


       4.    The Debtor believes that Robert 0 Lampl and his law firm are experienced

in these matters and are well qualified to perform all of the legal services necessary and

required by the Debtor.

       5.    The Debtor wishes to retain RobertO Lampi and his firm at hourly rates as
follows:

             a.       RobertO Lampl             $450.00
             b.       John P. Lacher            $400.00
             c.       David L. Fuchs            $375.00
             d.       Ryan J. Cooney            $300.00
             e.       Sy 0. Lampl               $250.00
             F.       Paralegal                 $150.00

       6.     Neither Robert 0 Lampl, nor anyone from his firm have any connection

with the Debtor, nor represent any interest adverse to the Debtor or any other parties-in-

interest, except as set forth in the attached verification statement pursuant to

Bankruptcy Rule 2014.

       WHEREFORE, the Debtor respectfully requests that this Honorable Court

approve Robert 0 Lampl and his firm as Counsel for the Debtor.

                                                Respectfully Submitted,

Date: July 10, 2019                             Is/RobertO Lampi
                                                ROBERTO LAMPL
                                                PA l.D. #1 9809
                                                JOHN P. LACHER
                                                PA l.D. #62297
                                                DAVID L. FUCHS
                                                PA I.D. #205694
                                                RYAN J. COONEY
                                                PA l.D. #319213
                                                SY 0. LAMPL
                                                PA l.D. #324741
                                                223 Fourth Avenue, 4 Fl.
                                                Pittsburgh, PA 15222
                                                (412) 392-0330 (phone)
                                                (412) 392-0335 (facsimile)
                                                Email: rlampl(äNampllaw.com
      Case 2:19-cv-00946-JFC Document 28-1 Filed 12/05/19 Page 3 of 6
Case 19-22715-CMB        Doc 11    Filed 07/10/19 Entered 07/10/19 12:01:19     Desc Main
                                   Document     Page 3 of 3


                   IN THE UNITED STATES BANKRUPTCY COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

5171 CAMPBELLS LAND CO., INC.,                   Bankruptcy No. 19-22715-CMB

               Debtor.                           Chapter 11

5171 CAMPBELLS LAND CO., INC.,                    Document No.

               Movant,
         vs.

 NO RESPONDENT.

                                  CERTIFICATE OF SERVICE

         I, Robert 0 Lampl, hereby certify, that on the 10th day of July. 2019, a true and

 correct copy of the foregoing APPLICATION FOR APPROVAL OF ATTORNEYS was

 served upon the following (via electronic service):

 Norma Hildenbrand
 Office of the U.S. Trustee
 970 Liberty Center
 1001 Liberty Avenue
 Pittsburgh, PA 15222

 Date: July 10, 2019                              Is/Robed 0 Lamp!
                                                  ROBERTO LAMPL
                                                  PA I.D. #19809
                                                  JOHN P. LACHER
                                                  PA ID. #62297
                                                  DAVID L. FUCHS
                                                  PA l.D. #205694
                                                  RYAN J. COONEY
                                                  PA l.D. #31 9213
                                                  SY 0. LAMPL
                                                  PA I.D. #324741
                                                  223 Fourth Avenue, 4th Fl.
                                                  Pittsburgh, PA 15222
                                                  (412) 392-0330 (phone)
                                                  (412) 392-0335 (facsimile)
                                                  Email: rIampiIampIlaw.com
     Case 2:19-cv-00946-JFC Document 28-1 Filed 12/05/19 Page 4 of 6
Case 19-22715-CMB Dec 11-1 Filed 07/10/19 Entered 07/10119 12:01:19 Desc
                          Verification Page 1 of 2


                       iN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

5171 CAMPBELLS LAND CO., INC.                       Bankruptcy No. 19-22715-CMB

                   Debtor,                          Chapter 11

5171 CAMPBELLS LAND CO., INC.                       Document No.

                   Movant,
         vs.

NO RESPONDENT.

      VERIFICATION STATEMENT PURSUANT TO BANKRUPTCY RULE 2014

         I, Robert 0 Lampl, declare that I have read the aforesaid averments set forth in

the attached Application for Approval of Attorneys and that said averments are true and

correct to the best of my knowledge, information and belief.
         Prior to the within Bankruptcy filing, I represented the Debtor in the following

actions:

         1.        In an action brought by Steven Maglin in the Allegheny County Court of

Common Pleas at GD-i 8-004336. I also represented two shareholders of the Debtor in

this action    —   William T. Kane and Krissy Kochis.

         2.        In an action brought by Marc Group, LLC in the Allegheny County Court of

Common Pleas at GD-i 9-002487. I also represented William T. Kane in this matter.

         3.        In three (3) consolidated actions brought by L-Four, L.P. in the Allegheny

County Court of Common Pleas at GD-i 9-002820, GD-i 9-002821 and GD-i 9-002822. I

also represented William T. Kane in this matter.
     Case 2:19-cv-00946-JFC Document 28-1 Filed 12/05/19 Page 5 of 6
Case 19-22715-CMB Doc 11-1 Filed 07/10/19 Entered 07/10/19 12:01:19 Desc
                           Verification Page 2 of 2


      4.        In an action brought by L-Four, L.P. and Ronald Linaburg, D.M.D in the

Allegheny County Court of Common Pleas at GD-i 9-002405. I also represented William

T. Kane and Robert E. Dauer, Corporate Counsel to the Debtor, in this matter.

          5.    In an action filed by Store Capital Acquisitions, LLC and Store Master

Funding XIII, LLC in the United States District Court for the Western District of

Pennsylvania at No. 2:19-cv-00685-PJP. I also represented William T. Kane in this

matter.

          Further, prior to the within bankruptcy filing, I represented William T. Kane in the

following actions not involving the Debtor:

          1.     In an action filed by Peter D. Kaplan, M.D in the Allegheny County Court

of Common Pleas at Docket No. 18-015044.

          2.     In an action filed by Michael Schumacher in the Allegheny County Court of

Common Pleas at Docket GD-i 8-01545.

          3.     In an appeal filed by Peter D. Kaplan. M.D. in the Superior Court of

Pennsylvania at Docket No. 177 WDA 2019.

          Except as set forth above, neither Robert 0 Lampl, nor anyone in his law firm

has any connection with any creditor or any party in interest, their respective attorneys

and accountants, the United States Trustee, or any person employed in the office of the

United States Trustee. This Verification is made under penalty of perjury.



Date: July 10, 2019                                 /s/ RobertO Lamp!
                                                    ROBERTO LAMPL
        Case 2:19-cv-00946-JFC Document 28-1 Filed 12/05/19 Page 6 of 6
Case 19-22715-CMB        Doc 11-2 Piled 07/10/19 Entered 07/10/19 12:01:19    Desc
                             Proposed Order Page 1 of 1


                  IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

IN RE:

5171 CAMPBELLS LAND CO., INC.,                Bankruptcy No. 19-22715-CMB

               Debtor.                        Chapter 11

5171 CAMPBELLS LAND CO., INC.,                Document No.

               Movant,
         vs.

NO RESPONDENT.


                                 ORDER OF COURT

         It is hereby, ORDERED, ADJUDGED and DECREED that the employment of

Robert 0 Lampl Law Office as Counsel for the Debtor relating to any and all matters

that require the services of an attorney be, and hereby is, APPROVED.




Date:
                                       Carlota M. Böhm
                                       United States Bankruptcy Court Judge
